Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 31, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 31, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00388-CV
____________
 
IN RE CEDRIC GLENN HECTOR, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On April
28, 2006, relator Cedric Glenn Hector, an inmate, filed a petition for writ of
mandamus in this Court seeking an order compelling respondent, the Honorable
Joan Campbell, presiding judge of the 248th District Court, Harris County,
Texas, to order the district clerk to prepare a transcript and statement of
facts concerning relator=s criminal conviction, trial court Cause No. 1000656.[1] 
Because relator has failed to establish he is entitled to the requested relief,
we deny relator=s petition for writ of mandamus.
Accordingly,
the petition for writ of mandamus is ordered denied.
 




 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed October 31, 2006.
Panel consists of Justices Anderson,
Edelman, and Frost. 




[1]This Court affirmed the trial court=s judgment as modified in the underlying cause on May
2, 2006.